PER CURIAM.
We reverse the order dismissing the appellant’s petition for administrative hearing with prejudice. The Department of Revenue, appellee, failed to respond to our order of March 11, 2004, requiring it to file a copy of the petition for administrative hearing, nor did it file an answer brief as ordered by this court. On the face of appellant’s brief, it appears that the Department dismissed the petition for hearing when appellant was in substantial compliance with the rules. On remand, the *1243Department shall reinstate the petition for administrative hearing.
WARNER, POLEN and STEVENSON, JJ., concur.